Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
	Specification, page 8, line 10, “inner baffle” has been changed to –trim baffle—;

	Specification, page 8, line 12, “inner baffle” has been changed to –trim baffle—;

	The Abstract 07/18/2019 has been cancelled and is replaced with the following:

--A lawn mower includes a deck structure having, in an embodiment, a baffle with teeth at a front end of the deck structure opposite to a discharge opening for directing vegetation to be cut into the pathway of a blade. A trim divider edge portion, in an embodiment, prevents long vegetation from sliding around the edge of the deck structure. A trim vacuum structure portion, in some embodiments, in the form of an inclined surface at the rear end of the deck structure opposite a side of the discharge opening or at a center location of the deck structure reduces pressure within the deck structure for lifting vegetation to be cut.--;
The title has been changed from “Lawn mower with improved cutting structure” to –Lawn mower deck with baffles for improved cutting—.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia M. Torres whose telephone number is 571-272-6997.  The examiner’s fax number is 571-273-6997. The examiner can normally be reached Monday through Friday from 9:00 a.m. – 5:30 p.m EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B. Will, can be reached at (571) 272-6998.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the group receptionist whose telephone number is 571-272-3600.  The fax number for this Group is 571-273-8300.



/Alicia Torres/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        May 7, 2022